Citation Nr: 0706361	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  94-30 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  What evaluation is warranted for fibromyalgia of the 
upper and lower back from September 8, 1993 to May 6, 1996?

2.  What evaluation is warranted for fibromyalgia of the 
upper and lower back from May 7, 1996 to May 10, 2006?

3.  What evaluation is warranted for fibromyalgia of the 
upper and lower back from May 11, 2006?


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION


The veteran served on active duty from September 1989 to 
September 1993.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating action 
of a regional office (RO) of the Department of Veterans 
Affairs (VA) which among other decisions granted entitlement 
to service connection for fibromyalgia of the upper and lower 
back, and assigning an initial 10 percent rating effective 
September 8, 1993.  The veteran appealed.  

The veteran testified at a hearing in March 1996 at the RO 
chaired by the undersigned; as well as a personal hearing in 
November 1994.  Transcripts of those proceedings are of 
record.  

The Board remanded the claim in August 1996 and September 
2000 for further development.  During the appeal period, the 
case has been transferred to several different ROs and the 
case was most recently certified to the Board by the Atlanta, 
Georgia Regional Office (RO).

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.



FINDINGS OF FACT

1.  Fibromyalgia of the upper and lower back from September 
8, 1993, to May 6, 1996, was manifested by no more than a 
moderate cervical muscle injury and a slight lumbar muscle 
injury.   

2.  Fibromyalgia of the upper and lower back from May 7, 1996 
to May 10, 2006 was manifested by no more than slight 
limitation of motion of the cervical and lumbosacral spine, 
and tender points without associated fatigue, stiffness, or 
parasthesias and requiring medication for control.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for fibromyalgia of the upper and lower back were not 
met for the period from September 8, 1993 to May 6, 1996. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.73, 
Diagnostic Code 5320 (1996).

2.  The criteria for a disability evaluation in excess of 10 
percent for fibromyalgia of the upper and lower back were not 
met for any period from May 7, 1996 to May 10, 2006. 38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.71a, Diagnostic Code 5025 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2003 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish an effective date for 
the disability for which service connection was claimed.  The 
claim was readjudicated in a June 2006 supplemental statement 
of the case.  The failure to provide notice of the type of 
evidence necessary to establish an effective date is harmless 
because the preponderance of the evidence is against the 
claim.  Hence, any question regarding what effective date 
would be assigned is moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of her claim, to include the 
opportunity to present pertinent evidence and testimony.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and there is no 
pertinent evidence which is not currently part of the claims 
file.  Hence, VA has fulfilled its duty to assist the 
appellant in the prosecution of her claim. 

Background

At a January 1995 VA examination it was noted that 
fibromyalgia was diagnosed in 1993.  The fibromyalgia 
involved the muscles of the upper extremities and the back. 
The veteran reported daily muscle pain and tightness for 
which she took Flexoril with good results. Examination 
revealed the entire trapezious muscle was tender with no 
specific trigger points. The examiner noted that wherever the 
muscle was pushed the veteran reported exquisite pain. There 
was no tissue loss, scar formation, adhesions, or damage to 
tendons, bones or joints. There was no evidence of any muscle 
hernia. The veteran could lift about 15 pounds.  X-rays were 
normal. The diagnosis was fibromyalgia by history per old 
service records.  

At a July 1995 VA psychological consultation, a personality 
assessment was performed.  This appeared to be a valid 
profile that the veteran may present with multiple somatic 
complaints including chest pains, back pain, and numbness or 
tremors of the extremities. Persons with this personality 
assessment tend to prefer medical explanations for their 
symptoms and lack insight into underlying psychological 
factors.  In summation the examiner noted that:

Psychological testing suggests that she 
may tend to react to stress through 
development of physical symptoms and that 
she may lack insight concerning the cause 
of these symptoms.

A May 1997 VA examination noted complaints of neck and lower 
back pain.  Examination revealed a healthy looking female.  
The cervical spine was tender to palpation at the base of the 
neck with no palpable spasm.  Cervical spine range of motion 
was forward flexion to 30 degrees, extension to 35 degrees, 
left and right lateral bending to 25 degrees, and left and 
right lateral rotation to 40 degrees. Muscle strength was 5/5 
and upper extremities were sensorialy normal. 

The lumbar spine revealed mild tenderness to palpation at the 
base of the spine and paraspinous muscles of the lumbar 
junction with no palpable spasms, or postural abnormalities.  
Forward flexion was to 80 degrees, extension to 10 degrees, 
left and right lateral bending was to 20 degrees, and left 
and right lateral rotation was to 45 degrees.  Muscle 
strength was 5/5 and sensory test was normal. X-rays were 
unremarkable.  The impression was a cervical strain, 
unresolved; and, a lumbosacral spine minimally symptomatic.  
The examiner summarized by noting the veteran had no evidence 
of neurocompressive pathology and x-rays were unremarkable.  
There was no significant limitation of motion or increased 
pain when flare ups occurred.  The veteran complained more of 
chronic pain with a tingling sensation at the base of her 
neck.  There was no evidence of any excess fatigability or 
loss of motion, but certainly it could be the cause of 
increased pain during flare ups.

An October 1997 VA muscles examination reported that the 
veteran complained of dally back pain.  The veteran went to 
school under a work study program but otherwise was 
restricted due to her pain.  She was able to do her schedule 
depending on her back pain which occasionally goes into her 
legs.  She had undergone physical therapy for about one year 
with no sign of improvements.  Anti-inflammatory medication 
appeared to help.  

Examination revealed normal cervical and lumbar motion.  
Neurological examination was normal.  Upper and lower 
extremity reflexes were normal.  The diagnosis was cervical, 
thoracic and lumbar pain secondary to previously diagnosed 
fibromyalgia.  

The report of a June 2003 VA fibromyalgia examination shows 
that the veteran complained of persistent and increasing 
upper and lower back pain since 1992.  The veteran reported a 
one year history of right leg radiculopathy and a 3 month 
history of right arm weakness.  She was not currently 
undergoing physical therapy.  She took Flexeril and Motrin 
for her back pain.  There was no fatigability, decreased 
endurance, incoordination, or flare ups.  

Examination revealed a well appearing female in no distress.  
The veteran exhibited no obvious upper extremity weakness, 
tenderness to percussion of the back, and no particular 
abnormalities, or fixed deformities.  There were no spasms.  
Forward flexion was to 70 degrees, extension was to 20 
degrees, left and right lateral flexion was to 20 degrees, 
and left and right lateral rotation was to 40 degrees. There 
was no pain on motion, and the upper and lower extremities 
were neurologically intact.  The appellant appeared to show 
some signs of upper extremity weakness in flexion and 
extension on the right when asked to extent against 
resistance.  X-rays of the thoracic and lumbar spines was 
normal.  The diagnosis was fibromyalgia.

A review of the record on appeal also contains voluminous 
treatment records from several VA medical centers.  These 
reveal treatment for numerous physical and psychiatric 
disorders.  They also include treatment records for 
fibromyalgia, including:

An October 2003 clinical record noting the veteran 
had initially reported with complaints of neck and 
arm pain.  The examiner noted her symptoms were 
extremely well controlled with no further pain.  
The pain which she reported a year prior was 
entirely resolved.  The physician diagnosed 
fibromyalgia and recommended an increased dosage of 
Venlafaxine.

An April 2004 clinical record noting a complaint of 
upper back pain radiating to the lower back and 
legs for three day after moving file cabinets at 
work.  The diagnosis was a muscle spasm and she was 
treated with muscle relaxants.  The veteran 
reported a similar incident at work in January 
2002.  Examination revealed multiple trigger points 
in the shoulders, scapula, paraspinal, greater 
trocanter, and knees.  No spinal tenderness; 
tenderness in paraspinal muscles. No limitation of 
range of motion of the neck or shoulders.  The 
diagnosis was back pain with normal neuromotor 
examination and multiple trigger points suggestive 
of fibromyalgia.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2006). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes.  
38 C.F.R. § 4.27 (2006).

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).

The history of the disability is even more important where, 
as here, the veteran disagrees with the initial evaluation 
assigned following the grant of service connection. In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection. See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The veteran was initially rated as 10 percent disabled by 
rating the disorder analogously to a muscle group XX injury.  
This muscle group pertains to the spinal muscles which is 
evaluated under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5320.  
This Code contemplates a 10 percent disability rating for 
moderate impairment of MG XX when the injury is in the 
cervical and dorsal region. A 20 percent disability rating is 
assigned for moderately severe impairment to the cervical 
region, or a moderate injury to the lumbar region.  38 C.F.R. 
§ 4.73.

Effective May 7, 1996, 38 C.F.R. § 4.71a, Diagnostic Code 
5025 provides ratings which may be assigned for fibromyalgia 
(fibrositis, primary fibromyalgia syndrome).  Specifically, 
the Code provides that where there is widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
parasthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Reynaud's-like symptoms that are constant, or 
nearly so, and are refractory to therapy, a 40 percent 
disability evaluation is for assignment.  Where the 
aforementioned symptoms are episodic, with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertion, but are present more than one-third of the 
time, a 20 percent rating is assigned.  When the symptoms 
require constant medication for control, a 10 percent rating 
is for assignment.  Widespread pain is defined as being pain 
in both the left and right sides of the body, that is both 
above and below the waist, and that affects both the axial 
skeleton (i.e., cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.  This new criteria 
may not be applied to any time period before the effective 
date of the change. Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

In this case, the examiner in the January 1995 VA examination 
noted that wherever he pushed the muscles of the trapezious 
area, the veteran reported exquisite pain.  There was, 
however, no tissue loss, scar formation, adhesions, damage to 
tendons, bones or joints, no evidence of any muscle hernia, 
and normal x-rays.  In a July 1995 VA psychological 
consultation, the examiner noted that the veteran presented 
with multiple somatic complaints including back pain, and 
noted that psychological testing suggested that the appellant 
may tend to react to stress through development of physical 
symptoms.  As such the Board finds that the objective 
evidence shows that a rating greater than 10 percent is not 
warranted for the veteran's service-connected fibromyalgia of 
the upper and lower spine under 38 C.F.R. § 4.71a, Diagnostic 
Code 5320 prior to May 7, 1996, because the competent medical 
evidence reflects only slight, if any, objective muscle 
impairment of the cervical, or lumbar muscle group at that 
time.  

Likewise while considering the veteran's level of impairment 
under the rating criteria for fibromyalgia which is effective 
from May 7, 1996, the Board finds that a rating greater than 
10 percent is also not warranted prior to May 11, 2006, 
because the competent medical evidence reflects only a slight 
current impairment that is objectively attributable to 
fibromyalgia.  There is no evidence of objectively verifiable 
episodic musculoskeletal pain as that term is defined by 
regulation, and objectively verifiable tender points present 
more than one-third of the time.  Hence, the preponderance of 
the evidence is against the assignment of a rating in excess 
of 10 percent for fibromyalgia under Diagnostic Code 5025 
prior to May 11, 2006.  Indeed, the evidence reveals that the 
veteran was taking Flexeril and Motrin with excellent results 
to control her fibromyalgia.  

In view of the foregoing, the preponderance of the competent 
medical evidence is against a higher rating for the veteran's 
fibromyalgia at any time during this appeal period.  The 
veteran does not meet the criteria for a higher rating under 
any of the potentially applicable former diagnostic codes, or 
any current diagnostic code.

In evaluating the veteran's service-connected fibromyalgia, 
the Board is cognizant of the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, as well as the holding in DeLuca v. 
Brown, 8 Vet.App. 202, 206 (1995).  There is, however, no 
evidence of such objective signs as disuse atrophy, or 
incoordination on use due to fibromyalgia which would support 
an increased rating under these regulations.  

There are voluminous VA and private treatment records which 
show the veteran's periodic complaints and treatment for her 
various disabilities.  These note that the veteran complained 
of constant back pain as well as other body pains.  None of 
the evidence of record including the aforementioned VA 
examinations, however, shows objective evidence of signs 
which would warrant an increased rating pursuant to 38 C.F.R. 
§§ 4.40, 4.45.

The competent medical evidence shows that the veteran has no 
more than slight impairment attributable to her service-
connected fibromyalgia throughout the applicable rating 
period.  Staged ratings are therefore not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to a rating in excess of 10 percent disabling for 
fibromyalgia of the upper and lower back from September 8, 
1993 to May 6, 1996, is denied.

Entitlement to a rating in excess of 10 percent disabling for 
fibromyalgia of the upper and lower back from May 7, 1996 to 
May 10, 2006, denied.


REMAND

In correspondence dated May 11, 2006, the appellant reports 
an exacerbation of the pathology caused by her service 
connected fibromyalgia.  While the evidence is sufficient to 
render a decision on the merits for the term prior to that 
date, in light of the fact that the appellant's fibromyalgia 
has not been examined for compensation purposes since June 
2003, the Board finds further development to be in order.  
Green v. Derwinski, 1 Vet. App. 121 (1991) (Governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran.)

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask her to identify any treatment she has 
received for fibromyalgia since May 11, 
2006.  If treatment records are 
identified, the RO should take the 
necessary steps to obtain them.  If, 
after making reasonable efforts, the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  Thereafter, the veteran should be 
scheduled for a comprehensive examination 
of her fibromyalgia.  This examination 
should be conducted by a physician with 
appropriate expertise in the field of 
pain management.  The claims folder must 
be provided to the examiner for review.  
The examiner must identify any objective 
evidence of fibromyalgia with widespread 
musculoskeletal pain and tender points, 
with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, 
headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's-like 
symptoms.  The examiner must report 
whether the appellant's symptoms of 
fibromyalgia are objectively episodic, 
with exacerbations often precipitated by 
environmental or emotional stress or by 
overexertion.  Further, the examiner must 
opine whether her fibromyalgia symptoms 
are objectively present less than one 
third of the time, more than one-third of 
the time, or whether they are constant, 
or nearly so, and refractory to therapy.  
A complete written rationale must be 
provided for any opinion offered.  

3.  The appellant is hereby notified that 
it is her responsibility to report for 
all examinations and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the appellant does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  
Thereafter, the RO should prepare a new 
rating decision and readjudicate the 
issue of entitlement to an increased 
evaluation for fibromyalgia since May 11, 
2006.  If the benefit sought on appeal is 
not granted in full the RO must issue a 
supplemental statement of the case, and 
provide the appellant and her 
representative an opportunity to respond.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

After the appellant and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


